Exhibit 10.2

 

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Severance and Change in Control Agreement (“Agreement”) is made and entered
into as of the 11th day of October, 2017, by and between AAR CORP., a Delaware
corporation (the “Company”), and Michael D. Milligan (“Employee”).

 

WHEREAS, the Company currently employs Employee as an employee at will in the
capacity of Vice President and Chief Financial Officer; and

 

WHEREAS, the Company and Employee desire to enter into an Agreement as herein
set forth to reflect certain mutually agreed terms and conditions thereof.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
other good and valuable consideration, the parties hereto agree as follows:

 

1.                                      Employment.  Employee will continue
employment with the Company as an at-will employee subject to the terms and
conditions hereinafter set forth.

 

2.                                      Duties.  During the continuation of
Employee’s employment, Employee shall:

 

(a)                                 Well and faithfully serve the Company and do
and perform assigned duties and responsibilities in the ordinary course of
Employee’s employment and the business of the Company (within such limits as the
Company may from time to time prescribe), professionally, faithfully and
diligently.

 

(b)                                 Devote Employee’s full time, energy and
skill to the business of the Company and Employee’s assigned duties and
responsibilities, and to the promotion of the best interests of the Company;
provided that Employee shall not (to the extent not inconsistent with Section 5
below) be prevented from (a) serving as a director of any corporation consented
to in advance in writing by the Company, (b) engaging in charitable, religious,
civic or other non-profit community activities, or (c) investing his personal
assets in such form or manner as will not require any substantial services on
Employee’s part in the operation or affairs of the business in which such
investments are made or which would detract from or interfere or cause a
conflict of interest with performance of Employee’s duties hereunder.

 

(c)                                  Observe all policies and procedures of the
Company in effect from time to time applicable to employees of the Company
including, without limitation, policies with respect to employee loyalty and
prohibited conflicts of interest.

 

3.                                      Benefits.  Employee shall be entitled to
participate, according to the eligibility provisions of each, in such welfare
plans (including but not limited to medical, dental, life, accident and
disability insurance programs), vacation, retirement plans and other fringe
benefits as may be in effect from time to time and available to other officers
of the Company during Employee’s employment term.  Employee shall also be
entitled to participate in such additional executive fringe benefits as may be
authorized from time to time by the President and Chief Executive Officer of the
Company.  Employee shall be eligible to participate in the Company’s
Supplemental Key Employee Retirement Plan (the “SKERP”) as an executive level
participant.

 

4.                                      Confidential Information, Assignment of
Inventions.

 

(a)                                 Employee acknowledges that the trade
secrets, confidential information, secret processes and know-how developed and
acquired by AAR CORP. and its affiliates or subsidiaries (together the
“Affiliated Companies”) are among their most valuable assets and that the value
of such information may be destroyed by unauthorized disclosure.  All such trade
secrets, confidential information, secret

 

1

--------------------------------------------------------------------------------


 

processes and know-how imparted to or learned by Employee in the course of his
employment with respect to the business of the Affiliated Companies (whether
acquired before or after the date hereof) will be deemed to be confidential and
will not be used or disclosed by Employee, except to the extent necessary to
perform Employee’s duties and, in no event, disclosed to anyone outside the
employ of the Affiliated Companies and their authorized consultants and
advisors, unless (i) such information is or has been made generally available to
the public, (ii) disclosure of such information is required by law in the
opinion of Employee’s counsel (provided that written notice thereof is given to
Company as soon as possible but not less than 24 hours prior to such
disclosure), or (iii) express written authorization to use or disclose such
information has been given by the Company.  If Employee ceases to be employed by
the Company for any reason, Employee shall not take any electronically stored
data, documents or other papers containing or reflecting trade secrets,
confidential information, secret processes, know-how, or computer software
programs from Company.  Employee acknowledges that Employee’s employment
hereunder will place Employee in a position of utmost confidence and that
Employee will have access to confidential information concerning the operation
of the business of the Affiliated Companies, including, but not limited to,
manufacturing methods, developments, secret processes, know-how, computer
software programs, costs, prices and pricing methods, sources of supply and
customer names and relations.  All such information is in the nature of a trade
secret and is the sole and exclusive property of the Affiliated Companies and
shall be deemed confidential information for the purposes of this paragraph. 
Nothing herein shall prohibit Employee from (i) reporting a suspected violation
of law to any governmental or regulatory agency and cooperating with such
agency, or from receiving a monetary recovery for information provided to such
agency, (ii) testifying truthfully under oath pursuant to subpoena or other
legal process or (iii) making disclosures that are otherwise protected under
applicable law or regulation.  However, if Employee is required by subpoena or
other legal process to disclose confidential information, Employee first shall
notify the Company promptly upon receipt of the subpoena or other notice, unless
otherwise required by law.

 

(b)                                 Employee hereby assigns to the Company all
rights that Employee may have as author, designer, inventor or otherwise as
creator of any written or graphic material, design, invention, improvement, or
any other idea or thing whatever that Employee may write, draw, design,
conceive, perfect, or reduce to practice during employment with the Company or
within 120 days after termination of such employment, whether done during or
outside of normal work hours, and whether done alone or in conjunction with
others (“Intellectual Property”), provided, however, that Employee reserves all
rights in anything done or developed entirely by Employee on Employee’s own
personal time and without the use of any Company equipment, supplies, facilities
or information, or the participation of any other Company employee, unless it
relates to the Company’s business or reasonably anticipated business, or grows
out of any work performed by Employee for the Company.  Employee will promptly
disclose all such Intellectual Property developed by Employee to the Company,
and fully cooperate at the Company’s request and expense in any efforts by the
Company or its assignees to secure protection for such Intellectual Property by
way of domestic or foreign patent, copyright, trademark or service mark
registration or otherwise, including executing specific assignments or such
other documents or taking such further action as may be considered necessary to
vest title in Company or its assignees and obtain patents or copyrights in any
and all countries.

 

5.                                      Non-Compete; Severance.

 

(a)                                 Employee agrees that during Employee’s
continuation of employment with the Company and for one (1) year thereafter so
long as the Company makes severance payments to Employee pursuant to subsections
5(b) or 5(c) below, Employee shall

 

2

--------------------------------------------------------------------------------


 

not, without the express written consent of the Company, either alone or as a
consultant to, or partner, employee, officer, director, or stockholder of any
organization, entity or business, (i) take or convert for Employee’s personal
gain or benefit or for the benefit of any third party, any business
opportunities which may be of interest to the Company or any Affiliated Company
which Employee becomes aware of during the term of his employment; (ii) engage
in direct or indirect competition with the Company or any Affiliated Company
within 100 miles of any location within the United States of America or any
other country where the Company or any Affiliated Company does business from
time to time during the term hereof; (iii) solicit in connection with any
activity which is competitive with any of the businesses of the Company or any
Affiliated Company, any customers of the Company or any Affiliated Company;
(iv) solicit for employment any sales, marketing or management employee of
Company or any Affiliated Company or induce or attempt to induce any customer or
supplier of the Company or any Affiliated Company to terminate or materially
change such relationship.  Company and Employee acknowledge the reasonableness
of the foregoing covenants not to compete and non-solicitation, including but
not limited to the geographic area and duration of time which are a part hereof,
and further, that the restrictions stated in this Section 5 are reasonably
necessary for the protection of Employer’s legitimate proprietary interests. 
This covenant not to compete may be enforced with respect to any geographic area
in which the Company or any Affiliated Company does business during the term
hereof.  Nothing herein shall prohibit Employee from being the legal or
equitable holder, solely for investment purposes, of less than 5% of the capital
stock of any publicly held corporation which may be in direct or indirect
competition with the Company or any Affiliated Company.

 

(b)                                 The Company will pay Employee, upon
termination of Employee’s employment by the Company prior to a Change in Control
(as defined in 7(c)(i) below) for any reason other than Cause (as defined in
7(c)(iv) below), severance each month for 12 months, in an amount (subject to
applicable withholding) equal to 1/12 of Employee’s then current base salary;
and further, if the Company pays discretionary bonuses to its officers for the
fiscal year in which Employee’s employment is terminated, Employee will be paid
a bonus in a lump sum at the time any such bonuses are paid to other officers or
at such time as the severance period is complete, whichever is later (with
interest at prime rate plus one percentage point from the earlier of such
dates), for the completed fiscal year preceding termination if such bonus has
not been paid prior to termination, and for the fiscal year in which employment
is terminated, prorata for the period prior to termination of employment based
on Employee’s performance during such period; provided, however, that all such
monthly payment obligations shall terminate immediately upon Employee obtaining
full time employment in a comparable position in terms of salary level, and all
such payment obligations shall terminate or lapse immediately upon any breach by
Employee of Section 4 or 5(a) of this Agreement.

 

(c)                                  If Employee terminates Employee’s
employment or Employee’s employment is terminated by the Company for Cause (as
defined below), the Company may elect (but is not required to), by written
notice thereof to Employee, within five (5) days of any such termination of
Employee’s employment with the Company prior to a Change in Control (as defined
below), to pay Employee severance as provided in and subject to the provisions
of subsection 5(b) above.

 

(d)                                 Employee may terminate this Severance and
Change in Control Agreement effective immediately upon notice thereof in writing
to Company at any time while still employed within a sixty (60) calendar day
period immediately following the effective date of any reduction by Company in
(i) Employee’s level of responsibility or position from that held by Employee on
the effective date of

 

3

--------------------------------------------------------------------------------


 

this Agreement, or (ii) Employee’s level of compensation, including retirement
benefits in effect immediately prior to any such change.

 

(e)           The Employee acknowledges and agrees that the Company would be
irreparably harmed by violations of Section 4 or Section 5(a) above, and in
recognition thereof, the Company shall be entitled to an injunction or other
decree of specific performance with respect to any violation thereof (without
any bond or other security being required) in addition to other available legal
and equitable remedies.

 

6.                                      Termination of Employment.  Upon and
after termination of employment howsoever arising, Employee shall, upon request
by Company:

 

(a)           immediately return to the Company all correspondence, documents,
business calendars/diaries, or other property belonging to the Company which is
in Employee’s possession;

 

(b)           immediately resign from any office Employee holds with the Company
or any Affiliated Company; and

 

(c)           cooperate fully and in good faith with the Company in the
resolution of all matters Employee worked on or was involved in during
Employee’s employment with the Company.  Employee’s cooperation will include
reasonable consultation by telephone.  Further, in connection therewith,
Employee will, at Company’s request upon reasonable advance notice and subject
to Employee’s availability, make Employee available to Company in person at
Company’s premises, for testimony in court, or elsewhere; provided, however,
that in such event, Company shall reimburse all Employee’s reasonable expenses
and pay Employee a reasonable per diem or hourly stipend.

 

7.                                      Change in Control.

 

(a)                                 In the event a Change in Control of the
Company occurs, and at any time during the eighteen (18) month period commencing
on the date of the Change in Control either the Company terminates Employee’s
employment for other than Cause or Disability, or Employee terminates Employee’s
employment for Good Reason, in either case by written notice to the other party
(including the particulars thereof), and having given the other party the
opportunity to be heard with respect thereto, then:

 

(i)            The Company shall, within thirty (30) days following such
termination of employment, pay to Employee, in a lump sum, a cash payment in an
amount equal to the sum of (A) all base salary earned through the date of
termination, (B) any annual cash bonus earned by Employee for the fiscal year of
the Company most recently ended prior to the date of termination to the extend
unpaid on the date of termination, (C) a prorata portion of the annual cash
bonus, including the value of any restricted stock grant in lieu of annual cash
bonus, Employee would have earned had Employee been employed by the Company on
the last day of the fiscal year in which the date of termination occurs (as if
all performance goals have been met at target level or, in the event the bonus
is of the “discretionary” type, the bonus shall be based on a percentage of base
salary which is not less than percentage of base salary received as bonus for
the preceding fiscal year) that is applicable to the period commencing on the
first day of such fiscal year and ending on the date of termination, and (D) any
and all other benefits and amounts earned by Employee prior to the date of

 

4

--------------------------------------------------------------------------------


 

termination to the extent unpaid, all subject to applicable withholding.

 

(ii)           The Company shall, within thirty (30) days following such
termination of employment, pay to Employee in a lump sum, a cash payment in an
amount equal to two times Employee’s total compensation (base salary plus annual
cash bonus) for either the fiscal year of the Company most recently ended prior
to the date of termination, or the preceding fiscal year, whichever is the
highest total compensation, subject to applicable withholding.

 

(iii)          Employee and Employee’s dependents shall continue to be covered
by, and receive employee welfare and executive fringe benefits (including but
not limited to medical, dental, life, accident and disability insurance
available to officers of the Company and additional executive retirement and
other fringe benefits approved by the President and CEO of the Company) in
accordance with the terms of the Company’s benefit plans and executive fringe
benefit programs, for two (2) years following the date of termination, and at no
less than the levels Employee and Employee’s dependents were receiving
immediately prior to the Change in Control.  Employee’s dependents shall be
entitled to continued benefits coverage pursuant to the preceding sentence for
the balance of such two (2) year period in the event of Employee’s death during
such period.  The period during which Employee and Employee’s dependents are
entitled to continuation of group health plan coverage pursuant to Section 4980B
of the Internal Revenue Code of 1986, as amended, and Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended, shall commence on
the date next following the expiration of the aforementioned two (2) year
period.

 

(iv)          Notwithstanding any conditions or restrictions related to any
Award granted to Employee under the AAR CORP. 2013 Stock Plan (or successor
plan), (A) all performance opportunity restricted stock shares and units
eligible for award hereunder shall be immediately awarded based on the higher of
target or actual performance through the employment termination date using the
latest data then available to determine goals applicable for the partial
performance period, and all restrictions thereon shall be immediately released,
and (B) all outstanding option grants, stock appreciation rights, restricted
stock and restricted stock units granted or awarded under the Plan which have
not then become vested or exercisable or which remain restricted, shall
immediately become vested or exercisable and restrictions will lapse, as the
case may be, and any such options shall remain exercisable for the full
remaining life of the option(s).

 

(v)           The Company, at its expense, shall provide Employee with
outplacement services of a nationally recognized outplacement firm of the
Employee’s choosing until the earlier of (A) the Employee’s attainment of
employment, or (B) the date eighteen (18) months from the date of Employee’s
termination of employment; provided, however, that the cost of such outplacement
services shall not exceed 3.5% of the cash payment due to Employee pursuant to
subsection 7(a)(ii) above.

 

5

--------------------------------------------------------------------------------


 

The amounts paid to Employee under this Change in Control provision applicable
to Employee shall be considered severance pay in consideration of past service
Employee has rendered to the Company and in consideration of Employee’s
continued service from the date hereof to entitlement of those payments.

 

(b)                                 In the event that a Change in Control
occurs, the Company will continue to provide SKERP retirement benefits to
Employee and Employee’s spouse at no less than the level they are receiving or
entitled to receive under the SKERP as it was in effect immediately prior to the
Change in Control.

 

(c)                                  For purposes of this Agreement:

 

(i)            “Change in Control” means the earliest of:

 

(A)          any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), has acquired (other than
directly from the Company) beneficial ownership (as that term is defined in
Rule 13d-3 under the Exchange Act), of more than 20% of the outstanding capital
stock of the Company entitled to vote for the election of directors; or

 

(B)          the effective time of (I) a merger or consolidation or other
business combination of the Company with one or more other corporations as a
result of which the holders of the outstanding voting stock of the Company
immediately prior to such business combination hold less than 60% of the voting
stock of the surviving or resulting corporation, or (II) a transfer of
substantially all of the assets of the Company other than to an entity of which
the Company owns at least 80% of the voting stock; or

 

(C)          the election over any period of time to the Board of Directors of
the Company without the recommendation or approval of the incumbent Board of
Directors of the Company, of the lesser of (I) three (3) directors, or
(II) directors constituting a majority of the number of directors of the Company
then in office.

 

(ii)           “Good Reason” means:

 

(A)          a material reduction in the nature or scope of Employee’s duties,
responsibilities, authority, power or functions from those enjoyed by Employee
immediately prior to the Change in Control, or a material reduction in
Employee’s compensation (including benefits), occurring after the Change in
Control; or

 

(B)          if the incumbent in the position of CEO of the Company on August 8,
1997 is not the CEO of the Company at the time of termination, a good faith
determination by Employee that as the result of a Change in Control and a
material change in employment circumstances at any time after the Change in
Control, Employee is unable to carry out Employee’s assigned duties and
responsibilities in a

 

6

--------------------------------------------------------------------------------


 

manner consistent with the practices, standards, values or philosophy of the
Company immediately prior to the Change in Control; or

 

(C)          a relocation of the primary place of employment of at least 50
miles.

 

(iii)          “Disability” means a physical or mental condition which has
prevented Employee from substantially performing Employee’s assigned duties for
a period of 180 consecutive days and which is expected to continue to render
Employee unable to substantially perform Employee’s duties on a full-time basis
and otherwise meets the benefit eligibility requirements of the Company’s Long
Term Disability Welfare Benefit Plan or any executive program in which Employee
was a participant at the time of a Change in Control.  The Company will make
reasonable accommodation for any disability of Employee as may be required by
applicable law.  In the event of termination by the Company for Disability after
a Change in Control, a good faith determination of the existence of a Disability
shall be made by resolution of the Compensation Committee of the Board of
Directors of the Company, in its sole discretion, setting forth the particulars
of the Disability which shall be final and binding upon the Employee.  The
Company may require the submission of such medical evidence as to the condition
of the Employee as it may deem necessary in order to arrive at its determination
of the occurrence of a Disability, and Employee will cooperate in providing any
such information.  Employee will be provided with reasonable opportunity to
present additional medical evidence as to the medical condition of Employee for
consideration prior to the Board making its determination of the occurrence of a
Disability.  Upon termination of Employment by Company for Disability after a
Change in Control, Employee will receive Disability payments pursuant to the
Company’s short and long term Disability welfare benefit plans then in effect
according to the terms of such plans and  continue to be eligible to participate
in the Company’s medical, dental and life insurance programs then in effect and
available to officers of the Company in accordance with their terms for a period
of three (3) years from the date of such termination of this Agreement.

 

(iv)          “Cause” means:

 

(A)          Employee engages, during the performance of Employee’s duties
hereunder, in acts or omissions constituting dishonesty, intentional breach of
fiduciary obligation or intentional wrongdoing or malfeasance;

 

(B)          Employee intentionally disobeys or disregards a lawful and proper
direction of the Board or the Company; or

 

(C)          Employee materially breaches the Agreement and such breach by its
nature, is incapable of being cured, or such breach remains uncured for more
than ten (10) days following receipt by Employee of written notice from the
Company specifying the nature of the breach and demanding the cure thereof.  For
purposes of this

 

7

--------------------------------------------------------------------------------


 

clause (C), a material breach of the Agreement that involves inattention by
Employee to Employee’s duties under the Agreement shall be deemed a breach
capable of cure.

 

Without limiting the generality of the foregoing, the following shall not
constitute Cause for the termination of employment of Employee or the
modification or diminution of any of Employee’s authority hereunder:

 

(X)          any personal or policy disagreement between Employee and the
Company or any member of the Board;

 

(Y)          any action taken by Employee in connection with Employee’s duties
hereunder, or any failure to act, if Employee acted or failed to act in good
faith and in a manner Employee reasonably believed to be in and not opposed to
the best interest of the Company and Employee had no reasonable cause to believe
Employee’s conduct was unlawful; or

 

(Z)           termination of Employee’s employment for overall unsatisfactory
performance (including, but not limited to, failure to meet financial goals).

 

Termination for Cause shall be limited to a good faith finding by resolution of
the Compensation Committee of the Board, setting forth the particulars thereof. 
Any such action shall be taken at a regular or specially called meeting of the
Compensation Committee of the Board, after a minimum ten (10) days notice
thereof to Employee, with termination of Employee’s employment with the Company
for Cause listed as an agenda item.  Employee will be given a reasonable
opportunity to be heard at such meeting with counsel present if Employee
desires.  Any such resolution shall be final and binding.

 

Upon termination of employment by Company for Cause, no further compensation or
benefits shall accrue or be payable to Employee by the Company, except for any
compensation, bonus or other benefits which have accrued to Employee prior to
the date of any such termination.

 

Nothing herein shall be construed to prevent the Company from terminating
Employee’s employment at any time for any reason or for no reason.

 

(d)           The Company will pay reasonable legal/attorney’s fees (including
court costs and other costs of litigation) incurred by Employee in connection
with enforcement of any right or benefit under this Agreement.

 

(e)           If in connection with the Change in Control or other event
Employee would be or is subject to an excise tax under Section 4999 of the
Internal Revenue Code (an “Excise Tax”) with respect to any cash, benefits or
other property received, or any acceleration of vesting of any benefit or award
(the “Change in Control Benefits”), Employee may elect to have the Change in
Control Benefits otherwise payable under this Agreement reduced to the largest
amount payable without resulting in the imposition of such Excise Tax.  Within
15 days after the occurrence of the event that triggers the Excise Tax, a
nationally recognized accounting firm selected by the Company shall make a
determination as to whether any Excise Tax would be reported with respect to the
Change in Control Benefits and, if so, the amount of the Excise Tax, the total
net after-tax amount of the Change in Control Benefits (after taking into
account federal, state and local income and employment taxes and the Excise Tax)
and the amount of reduction to the Change in Control Benefits necessary to avoid
such Excise Tax. Any reduction to the Change in Control Benefits shall first be
made from any cash benefits payable

 

8

--------------------------------------------------------------------------------


 

pursuant to this Agreement, if any, and thereafter, as determined by Employee,
and the Company shall provide Employee with such information as is necessary to
make such determination. The Company shall be responsible for all fees and
expenses connected with the determinations by the accounting firm pursuant to
this Section 10(e). Employee agrees to notify the Company in the event of any
audit or other proceeding by the IRS or any taxing authority in which the IRS or
other taxing authority asserts that any Excise Tax should be assessed against
Employee and to cooperate with the Company in contesting any such proposed
assessment with respect to such Excise Tax (a “Proposed Assessment”). Employee
agrees not to settle any Proposed Assessment without the consent of the Company.
If the Company does not consent to allow Employee to settle the Proposed
Assessment, within 30 days following such demand therefor, the Company shall
indemnify and hold harmless Employee with respect to any additional taxes,
interest and/or penalties that Employee is required to pay by reason of the
delay in finally resolving Employee’s tax liability (such indemnification to be
made as soon as practicable, but in no event later than the end of the calendar
year following the calendar year in which Employee makes such remittance).

 

8.                                      Changes in Business.  The Company,
acting through its Board of Directors, will at all times have complete control
over the Company’s business and retirement and other employee health and welfare
benefit plans (“Plans”).  Without limiting the generality of the foregoing, the
Company may at any time or times change or discontinue any or all of its present
or future operations or Plans (subject to their terms), may close or move any
one or more of its divisions or offices, may undertake any new servicing or
sales operation, may sell any one or more of its divisions or offices to any
company not controlled, directly or indirectly, by the Company or may take any
and all other steps which its Board of Directors, in its exclusive judgment,
shall deem desirable, and Employee shall have no claim or recourse against the
Company, its officers, directors or employees by reason of such action except
for enforcement of the provisions of Sections 5 and 7 of this Agreement.

 

9.                                      Severance Payment as Sole Obligation. 
Except as expressly provided in Sections 5 and 7 above, no further compensation,
payments, liabilities or benefits shall accrue or be payable to Employee upon or
as a result of termination of Employee’s employment for any reason whatsoever
except for any compensation, bonus or other benefits which accrued to Employee
prior to the date of employment termination.

 

The amounts paid to the Employee under Section 5 and 7 of this Agreement shall
be considered severance pay in consideration of past services Employee has
rendered to the Company and in consideration of Employee’s continued service
from the date hereof to entitlement to those payments.

 

10.                               Notices.  Any notice or other instrument or
thing required or permitted to be given, served or delivered to any of the
parties hereto shall be delivered personally, or via United States mail,
overnight delivery or facsimile transmission to the addresses listed below:

 

(a)                                 If to the Company, to:

 

AAR CORP.

1100 N. Wood Dale Road

Wood Dale, Illinois   60191

Attention:  Chairman

 

With a copy to:

AAR CORP.

1100 N. Wood Dale Road

Wood Dale, Illinois   60191

Attention:  General Counsel

 

9

--------------------------------------------------------------------------------


 

(b)                                 If to Employee, to:

Michael D. Milligan

1011 Forest Hill Road

Lake Forest, Illinois 60045

 

or to such other address as either party may from time to time designate by
notice to the other.  Each notice shall be effective when such notice and any
required copy are delivered to the applicable address.

 

11.                               Non-Assignment.

 

(a)           The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Employee, and any
attempted unpermitted assignment shall be null and void and without further
effect; provided, however, that, upon the sale or transfer of all or
substantially all of the assets of the Company, or upon the merger by the
Company into or the combination with another corporation or other business
entity, or upon the liquidation or dissolution of the Company, this Agreement
will inure to the benefit of and be binding upon the person, firm or corporation
purchasing such assets, or the corporation surviving such merger or
consolidation, or the shareholder effecting such liquidation or dissolution, as
the case may be.  After any such transaction, the term Company in this Agreement
shall refer to the entity which conducts the business now conducted by the
Company.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the estate and beneficiaries of Employee and upon and to the
benefit of the permitted successors and assigns of the parties hereto.

 

(b)           The Employee agrees on behalf of Employee, Employee’s heirs,
executors and administrators, and any other person or person claiming any
benefit under Employee by virtue of this Agreement, that this Agreement and all
rights, interests and benefits hereunder shall not be assigned, transferred,
pledged or hypothecated in any way by the Employee or by any beneficiary, heir,
executor, administrator or other person claiming under the Employee by virtue of
this Agreement and shall not be subject to execution, attachment or similar
process.  Any attempted assigned, transfer, pledge or hypothecation or any other
disposition of this Agreement or of such rights, interests and benefits contrary
to the foregoing provisions or the levy or any execution, attachment or similar
process thereon shall be null and void and without further effect.

 

12.                               Severability.  If any term, clause or
provision contained herein is declared or held invalid by any court of competent
jurisdiction, such declaration or holding shall not affect the validity of any
other term, clause or provision herein contained.

 

13.                               Construction.  Careful scrutiny has been given
to this Agreement by the Company, Employee, and their respective legal counsel. 
Accordingly, the rule of construction that the ambiguities of the contract shall
be resolved against the party which caused the contract to be drafted shall have
no application in the construction or interpretation of this Agreement or any
clause or provision hereof.

 

14.                               Entire Agreement. This Agreement as amended
and restated herein and the other agreements referred to herein set forth the
entire understanding of the parties and supersede all prior agreements,
arrangements and communications, whether oral or written, pertaining to the
subject matter hereof.

 

15.                               Waiver.  No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing signed by Employee and an authorized
officer of the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party

 

10

--------------------------------------------------------------------------------


 

shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

16.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without regard to
its conflicts of law principles.

 

17.                               Execution.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and which shall
constitute but one and the same Agreement.

 

18.                               Provisions Regarding Code §409A.

 

(a)           If at the time of Employee’s termination of employment for reasons
other than death he is a “Key Employee” as determined in accordance with the
procedures set forth in Treas. Reg. § 1.409A-1(i), any amounts payable to
Employee pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code shall not be paid or commence to be paid until six months
following Employee’s termination of employment, or if earlier, Employee’s
subsequent death.

 

(b)           Reimbursements or in-kind benefits provided under this Agreement
that are subject to Section 409A of the Internal Revenue Code are subject to the
following restrictions:  (i) the amount of expenses eligible for reimbursements,
or in-kind benefits provided, to Employee during a calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits provided
in any other calendar year, and (ii) reimbursement of an eligible expense shall
be made as soon as practicable, but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred.

 

(c)           Employee’s right to receive installment payments pursuant to this
Agreement shall be treated as the right to receive a series of separate and
distinct payments.

 

WITNESS the due execution of this Agreement by the parties hereto as of the day
and year first above written.

 

 

Employer:

 

 

 

AAR CORP.

 

 

 

/s/DAVID P. STORCH

 

By: David P. Storch

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

Employee:

 

 

 

/s/ MICHAEL D. MILLIGAN

 

Michael D. Milligan

 

 

11

--------------------------------------------------------------------------------